UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -                                           ORDER

JOSE BRITO,                                                   20 Cr. 63 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference previously scheduled for March 18,

2020 is adjourned to April 20, 2020 at 10 a.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York. Pursuant to the Standing

Order In Re: Coronavirus/COVID-19 Pandemic, No. 20 Misc. 154 (S.D.N.Y. Mar. 13, 2020),

time is excluded through April 20, 2020.

Dated: New York, New York
       March 16, 2020
